          Case 1:21-cv-00396-RJL Document 17 Filed 08/13/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAIRN ENERGY PLC and
 CAIRN UK HOLDINGS LIMITED,

                                Petitioners,
                                                        Case No. 1:21-cv-00396-RJL
        v.

 REPUBLIC OF INDIA,

                                Respondent.



                         DECLARATION OF CAROLYN B. LAMM

I, Carolyn B. Lamm, declare as follows:

        1.      I am a partner in the Washington, D.C., office of White & Case LLP, and

 counsel for Respondent, the Republic of India, in the above-captioned matter. I am an attorney

 licensed to practice in the District of Columbia, the State of New York, and the State of Florida.

        2.      I submit this Declaration in support of the Republic of India’s Motion to Stay

 and Motion to Dismiss in the above-captioned matter.

        3.      Attached as Exhibit 1 is a true and correct copy of the Instrument of Ratification

 of the Agreement between the Government of the Republic of India and the Government of

 the United Kingdom of Great Britain and Northern Ireland for the Promotion and Protection

 of Investments, dated April 29, 1994.

        4.      Attached as Exhibit 2 is a true and correct copy of the UK-India Double

 Taxation Avoidance Agreement, which was signed on January 25, 1993 and became effective

 in India on January 1, 1994.

        5.      Attached as Exhibit 3 is a true and correct copy of the Memorandum of
         Case 1:21-cv-00396-RJL Document 17 Filed 08/13/21 Page 2 of 3




Understanding between the Government of the Republic of India and the Government of the

United Kingdom of Great Britain and Northern Ireland regarding the UK-India Double

Taxation Avoidance Agreement, dated March 19, 2004.

       6.        Attached as Exhibit 4 is a true and correct copy of Section 293 of the India’s

Income Tax Act (1961) titled “Bar of suits in civil courts.”

       7.        Attached as Exhibit 5 is a true and correct copy of Section 246A of the India’s

Income Tax Act (1961) titled “Appealable orders before Commissioner (Appeals).”

       8.        Attached as Exhibit 6 is a true and correct copy of relevant excerpts of the

Finance Act, 2012, which was enacted by the Parliament of India and entered into force on

April 1, 2012.

       9.        Attached as Exhibit 7 is a true and correct copy of the Government of India’s

Ministry of Health and Family Welfare’s publication of COVID-19 Statistics,

https://www.mohfw.gov.in (last visited Aug. 10, 2021).

       10.       Attached as Exhibit 8 is a true and correct copy of the Public Debt Management

Quarterly Report (June 2021) published by the Government of India’s Department of

Economic Affairs.

       11.       Attached as Exhibit 9 is a true and correct copy of the Protocol Amending the

Double Taxation Agreement between the United Kingdom and the Republic of India, which

entered into force on December 27, 2013.

       12.       Attached as Exhibit 10 is a true and correct copy of Section 9(1)(i) of India’s

Income Tax Act (1961) titled “Income deemed to accrue or arise in India.”




                                                 2
         Case 1:21-cv-00396-RJL Document 17 Filed 08/13/21 Page 3 of 3




       13.     Attached as Exhibit 11 is a true and correct copy of Salini Costruttori S.p.A.

and Italstrade S.p.A. v. Kingdom of Morocco, ICSID Case No. ARB/00/4, 23 July 2001, 42

I.L.M. 609 (2003).




                                        *        *       *

I declare under penalty of perjury that the foregoing is true and correct.

Executed on this 13th day of August 2021.

                                                 /s/ Carolyn B. Lamm_____________
                                                 Carolyn B. Lamm




                                                3
